53 F.3d 327NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
David A. and Catherine M. JONES Appellants.v.E. Mark NOONAN, Trustee, et al., Appellees.
No. 94-2273.
United States Court of Appeals,First Circuit.
May 4, 1995.

Appeal from the United States District Court for the District of New Hampshire [Hon.  Steven J. McAuliffe, U.S. District Judge ]
David A. Jones on brief for appellants.
Nancy H. Michels and Michels & Michels on brief for appellees.
D.N.H.
DISMISSED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
Appellants David and Catherine Jones appeal the order of the United States Bankruptcy Court for the District of New Hampshire, dated June 7, 1994, affirmed by the district court, granting appellees relief, pursuant to 11 U.S.C. Sec. 362(d), from the automatic stay provision of the Bankruptcy Code, in order that appellees might continue with their attempt to evict appellants from property appellants had leased in Gloucester, Massachusetts.  Appellants failed to seek a stay of this order pending appeal.  See Fed.  R. Bank.  P. 8005.  Appellees thereupon obtained a writ of execution from the Massachusetts housing court and appellants were removed from the leased property on June 13, 1994.  This judgment, which is now final, is entitled to full faith and credit before this court.  See 28 U.S.C. Sec. 1738.  Since we can no longer provide any effective relief to appellants, this case must be dismissed as moot.  See In re Public Service Co. of New Hampshire, 963 F.2d 469, 471-76 (1st Cir. 1992) (case moot where failure to seek stay of bankruptcy court order resulted "in circumstances were no effective relief can be provided").